                                        Case 3:21-cr-00011-WHA Document 54 Filed 02/12/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5                                UNITED STATES DISTRICT COURT

                                   6
                                                                   NORTHERN DISTRICT OF CALIFORNIA
                                   7

                                   8
                                   9   UNITED STATES OF AMERICA,
                                  10                  Plaintiff,                           No. CR 21-00011 WHA

                                  11           v.

                                  12   CHEN SONG,
Northern District of California




                                                                                           TRIAL SCHEDULING ORDER
 United States District Court




                                  13                  Defendant.

                                  14

                                  15        As stated on the record at the status conference on February 9, 2021, trial will begin on

                                  16   APRIL 12, 2021, AT 7 A.M. The final pretrial conference will be APRIL 7, 2021, AT NOON. The

                                  17   parties are to submit a written statement regarding whether we will proceed by bench or jury

                                  18   trial by MARCH 1, 2021, AT NOON. If the action is to be tried to the bench, counsel shall also

                                  19   submit a sworn waiver by defendant establishing that she is thinking clearly, knows her rights,

                                  20   and waives trial by jury.

                                  21

                                  22

                                  23        IT IS SO ORDERED.

                                  24

                                  25   Dated: February 12, 2021.

                                  26

                                  27
                                                                                             WILLIAM ALSUP
                                  28                                                         UNITED STATES DISTRICT JUDGE
